Citation Nr: 0611207	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to April 1994.  This matter is before the Board 
of Veterans' Appeals (Board) on May 2005 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to a Joint Motion by the parties (Joint Motion).  
The appeal was initiated from an April 2002 rating decision 
by the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD, rated 
30 percent disabling.  In that decision, the RO also granted 
service connection for a forehead scar, and denied service 
connection for gardenella tick bites and malaria.  In his 
notice of disagreement with that decision, the veteran 
limited his appeal to the matter of the rating for PTSD.  
This case was before the Board in November 2003, when the 
Board increased the rating for PTSD to 50 percent, effective 
the date of the grant of service connection, and remanded the 
case for additional development and due process 
considerations.  The veteran appealed that decision to the 
Court.  By a May 2005 Order, the Court vacated "that portion 
of the Board"s decision which denied an initial rating in 
excess of 50 percent for PTSD", and remanded the matter for 
readjudication consistent with the Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In the November 2003 decision, the Board determined that a 50 
percent rating was warranted to the veteran's service-
connected PTSD from the date of the grant of service 
connection.  The Board noted that while the veteran had not 
received full VCAA notice prior to the decision, it was 
nonetheless "proper to address the matter of the initial 
rating at this time (leaving consideration of a subsequent 
higher "stage" [rating] pending for review after further 
development), without delaying this partial disposition for 
further notice."  

Despite the Board's November 2003 findings that VCAA notice 
in this case was adequate insofar as the Board's decision, in 
effect, was not prejudicial to the veteran (in any event, the 
remand portion of the decision directed that the veteran be 
afforded full VCAA notice prior to further adjudication), the 
parties to the May 2005 Joint Motion determined that the 
Board "did not adequately address how documents contained in 
the record satisfy the VCAA's enhanced notice requirements . 
. . ."  (See Joint Motion, p. 3).  In this respect, it is 
also noteworthy that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (Vet. App. Mar.3, 2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided full notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As such matters 
are at issue in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  A remand confers, as a matter of law, a 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Furthermore, the parties to the Joint Motion also determined 
that "the record contains evidence of unemployment or 
marginal, part-time employment, and [Global Assessment of 
Functioning] scores as low as 45," and thus, "a remand is 
also appropriate for consideration of [the veteran's] implied 
claim of entitlement to total evaluation based on individual 
unemployability (TDIU) benefits as a part of the issue 
concerning his claim for a higher initial disability rating 
for PTSD . . . ."  (See Joint Motion, p. 3).  The RO has not 
yet adjudicated this "implied" claim for a TDIU, and 
pursuant to the Joint Motion, it must now be remanded to the 
RO for appropriate action.  

It is also noteworthy that the Court has issued important 
guidance in the application of the current psychiatric rating 
criteria.  The Court has held that the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating.  The Court also stated 
that the analysis should not be limited solely to whether the 
claimant exhibits the symptoms listed in the rating scheme, 
and that it is appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Finally, the nature of the medical disorder at issue suggests 
that the veteran may be receiving ongoing treatment and/or 
evaluations.  Pursuant to the remand portion of the November 
2003 Board decision, the RO obtained pertinent VA medical 
records dated through October 2004.  In a VA Form 21-4142 
received by the RO in March 2005, however, the veteran 
reported treatment dates for PTSD through 2005.  Reports of 
such treatment are likely to include information pertinent to 
the claims.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim, as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
as here, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.

Accordingly, the case is REMANDED for the following action:

1.  The RO must comply with all 
provisions of the VCAA.  The RO should 
send the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  The veteran should be advised as 
to whether he or VA bears the 
responsibility for obtaining such 
evidence/information.  In light of the 
assertions regarding the adequacy of VCAA 
notice to date (and to ensure that the 
veteran is not prejudiced by any possible 
future notice deficiencies, when the 
additional VCAA notice ordered above is 
completed, the RO should inquire of the 
veteran's attorney whether notice is then 
satisfactory (and undertake any necessary 
corrective action if it is not).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from October 2004 (the date of the most 
recent VA medical records associated with 
the claims folder) to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain 
reports of any VA treatment (not already 
of record) for PTSD since October 2004.  

3.  The veteran should also be afforded a 
VA social and industrial survey to assess 
his impairment of capacity for employment 
based solely on his PTSD.  The claims 
folder must be made available to the 
field examiner for review in conjunction 
with the examination, and the field 
examiner must note on the survey report 
that the claims folder has been reviewed.  
The field examiner should ascertain the 
veteran's daily activities (i.e., how he 
passes the typical day), the extent of 
his social activities, and what (if any) 
functions the veteran is incapable of 
performing.  

4.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
service-connected PTSD, and its impact on 
his employability.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should report findings in 
detail, and should distinguish, to the 
extent possible, between the social and 
industrial impairment due to PTSD, and 
impairment due to any potential co-
existing mental or physical disorder.  It 
is also requested that the examiner 
assign a Global Assessment of Functioning 
score attributable solely to the 
veteran's PTSD, and explain the 
significance of the score.  The examiner 
must also offer an opinion as to whether 
the veteran's PTSD, alone, renders him 
incapable of obtaining and maintaining 
gainful employment.  The examiner must 
explain the rationale for all opinions 
given.  

5.  The RO should then review the claim 
for an increased rating for PTSD, and 
also adjudicate the implied claim of 
entitlement to a TDIU.  The possibility 
of "staged" ratings for PTSD should be 
considered.  If either claim is denied, 
the RO should provide the veteran and his 
attorney an appropriate supplemental 
statement of the case, and give them the 
opportunity to respond.  The veteran 
should be notified that if his TDIU claim 
is denied, he must file a notice of 
disagreement to initiate an appeal of 
such decision, and must thereafter file a 
substantive appeal (VA Form 9) to perfect 
the appeal.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


